Citation Nr: 0114916	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  99-02 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from April 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran was awarded the Combat Action Ribbon (CAR) 
for his service in Vietnam.

2.  There is medical evidence reflecting a clear diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (2000); 38 C.F.R. § 3.304(f), as in effect prior 
to and on March 7, 1997.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
the VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).  In light 
of the following decision, there is no prejudice to the 
veteran by the Board proceeding with appellate review at this 
time without action to comply with the additional 
notice/development provisions of this new legislation.

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Currently, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  Prior to March 1997, the provisions 
of 38 C.F.R. § 3.304(f) required medical evidence 
establishing a clear diagnosis of PTSD, credible supporting 
evidence that the claimed in service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  In accordance with the holding of the Court of 
Appeals for Veterans Claims in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), both versions of this regulation must be 
considered in the present case since the change in regulation 
became effective during the course of the veteran's appeal.

The Board observes that the veteran's DD 214 reflects that he 
was awarded the Combat Action Ribbon (CAR) for his service in 
Vietnam.  Where, as here, claimed stressors are related to 
combat, service department evidence that the veteran was 
awarded the CAR or similar citation will be accepted as 
conclusive evidence of the claimed in service stressor.  As 
such, the veteran's CAR makes stressor verification 
unnecessary.

A December 1998 psychological evaluation performed by a 
Veterans Center psychologist indicated that the veteran met 
the criteria for PTSD.  The Board notes that well-reasoned 
contrary opinions from VA health professionals also exist in 
the claims file.  Nevertheless, this is not a situation where 
the Board must distinguish and weigh the various opinions of 
record.  The Court has held that the diagnostic criteria for 
PTSD cannot be read in a manner that imposes requirements 
over and above those included in 38 C.F.R. § 3.304(f).  A 
"clear diagnosis" of PTSD by a mental health professional 
must be presumed to concur with the applicable diagnostic 
criteria for that disorder in terms of the adequacy of the 
symptomatology and the stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 139-140 (1997).  In this regard, the Board observes 
that none of the contrary opinions in the file have suggested 
that the December 1998 psychologist's evaluation was not 
conducted in accordance with the Diagnostic and Statistical 
Manual (DSM).

In short, medical records reflect a clear diagnosis of PTSD, 
and a health professional has opined that the veteran's PTSD 
is related to events in service.  As such, the evidence shows 
that the veteran's PTSD arose out of his experiences in 
service.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 142.  
The veteran's representative, in a statement dated April 24, 
2001, has argued that because the record contains a valid 
diagnosis of PTSD, an unquestioned stressor, and a competent 
linkage of the two, the requirements of the regulation are 
met.  There is no question that the literal terms of the 
regulation are satisfied in this claim.  This argument has 
considerable strength because § 3.304(f) is not explicitly 
qualified or made subject to other regulatory provisions.  
The facts in this appeal do not contain voluminous diagnoses 
disavowing PTSD.  It is true that there is but one diagnosis 
of PTSD, but the two diagnoses rejecting PTSD stem in large 
part from the conclusions of one psychologist.  Weighing of 
the evidence ought not to rest exclusively on a crude 
calculus involving the mere tallying of favorable and 
unfavorable opinions.  This is especially important, as the 
representative has emphasized, where the adjudication of one 
disability has been given over to a  specific regulation.   




ORDER

Entitlement to service connection for PTSD is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

